Citation Nr: 1824703	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-52 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability (chronic left knee sprain with meniscal tear arthritis) claimed as secondary to service-connected right knee strain with traumatic arthritis and medial meniscus tear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 


FINDINGS OF FACT

The Veteran's left knee arthritis with left knee sprain was caused by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis with sprain, to include as secondary to a service-connected right knee disability, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

III. Service Connection - Left Knee

The Veteran contends that his service-connected right knee condition caused him to favor his left knee, walk with an altered gait, and hurt his left knee, which led to a left knee disability.  See March 2008 Hearing Transcript; October 2014 Statement in Support of the Claim; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The September 2014 VA examination shows a diagnosis of arthritis in the left knee.  The Board acknowledges that the September 2014 examiner opined that the Veteran's left knee condition was not secondary to his left knee condition.  However, the Board notes that the Veteran's July 2014 private examiner reported that the Veteran's left knee joint revealed soft tissue swelling.  He indicated the left knee was unstable due to anterior posterior stress and the Veteran walked with an antalgic gait.  His gait was unsteady and slow..  He opined that after reviewing the medical evidence and the current medical condition, the Veteran has developed a chronic sprain left knee.  He further opined that it is more likely than not that the Veteran's left knee condition is secondary to his service-connected right knee disability.

Additionally, the Veteran competently reported that he walked with an altered gait for years and placed most of his weight on his left leg due to his right knee condition.  The Veteran also reported the regular use of a brace, and a cane, and the occasional use of a wheelchair due to his knee pain.  See September 2014 VA examination; and See October 2014 Veteran's Correspondence.  

There is also corroborating lay evidence.  The Veteran's spouse submitted a statement stating, that after experiencing problems with his right knee, the Veteran compensated for the difficulty by favoring his left knee for years.  Additionally, the Veteran's former co-worker submitted correspondence that while working with the Veteran, he favored his left knee and left side to compensate for his problematic right knee.  He recalled occasional buckling at the knee on both sides.  The Board finds this evidence both competent and credible.

The Board has considered all the evidence of record, and finds that the evidence shows that the Veteran's left knee disability is caused by his service-connected right knee disability..

The favorable medical opinion, supporting statements, and buddy statements discussed above are sufficient to place the evidence for and against this claim into relative equipoise, so as to warrant resolving any reasonable doubt in the Veteran's favor regarding whether his current left knee disability is related to his service-connected right knee disability.  Accordingly, service connection as secondary to a service-connected right knee disability is appropriate in this matter.

ORDER

Service connection for a left knee disability, diagnosed as left knee arthritis with chronic left knee sprain is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


